             Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
     AMIE DRAMMEH, YUSUPHA CEESAY,          )       CASE NO. 2:21-cv-00202-BJR
10   individually and as surviving parents of
                                            )
     Cherno Ceesay, and MARAM CEESAY,       )       ORDER GRANTING DEFENDANTS’
11   personal representative of the estate of
                                            )       MOTION TO DISMISS AND DENYING
     Cherno Ceesay,                         )       DEFENDANTS’ MOTION FOR MORE
12                                          )       DEFINITE STATMENT
                   Plaintiffs,              )
13                                          )
                   v.                       )
14                                          )
     UBER TECHNOLOGIES INC., a Delaware )
15   corporation, RASIER LLC, and THE FIRST )
     DOE THROUGH ONE HUNDREDTH              )
16   DOE, inclusive,                        )
                                            )
17                 Defendants.              )
     ____________________________________)
18   UBER TECHNOLOGIES INC., a Delaware )
19   corporation, RASIER LLC,               )
                                            )
20                 Third-Party Plaintiffs,  )
                                            )
21                 v.                       )
                                            )
22   OLIVIA BREANNA-LENNON BEBIC and )
23   DEVIN KEKOA WADE,                      )
                                            )
24                 Third-Party Defendants.  )
                                            )
25
                                                1
                 Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 2 of 6




                                                I.       INTRODUCTION
 1
              Before the Court is Defendants’ Motion to Dismiss and Motion for More Definite
 2

 3   Statement. Dkt. No. 19 (“Mot.”).1, 2 Defendants seek dismissal of Plaintiffs’ claims for punitive

 4   damages and a more definite statement as to the claims advanced against each corporate

 5   Defendant. Having reviewed the Motion, the opposition thereto, the record of the case, and the
 6
     relevant legal authorities, the Court will grant the Motion to Dismiss, but deny the Motion for
 7
     More Definite Statement. The reasoning for the Court’s decision follows.
 8
                                                 II.      BACKGROUND
 9
              Defendant Uber Technology Inc. is the familiar San Francisco-based company which has
10

11   developed a ride-hailing app to match drivers and riders. Am. Compl., Dkt. No. 15 ¶ 10, 14 (“Am.

12   Compl.”); see also Mot. at 3. Defendant Raiser LLC is a wholly-owned Uber subsidiary which

13   directly contracts with drivers who utilize the Uber App. Am. Compl. ¶¶ 10, 15; Mot. at 11.
14            According to Plaintiffs’ Amended Complaint, Cherno Ceesay was utilizing the App on
15
     December 13, 2020 to pick up customers in Issaquah, Washington. Am. Compl. ¶ 45. Plaintiffs
16
     allege that the App matched Ceesay with two riders, Olivia Bebic and Devin Wade, who opened
17
     accounts on the App with fabricated profiles just prior to hailing Ceesay. Id. ¶¶ 46–47. Shortly
18

19   thereafter, Bebic and Wade attacked Ceesay with a knife in an attempted robbery, killing Ceesay.

20

21
     1
22     Defendants have requested oral argument. Mot. at 1. The Court finds that oral argument is unnecessary as it is
     able to decide the Motion on the briefs. See Local Rules W.D. Wash. LCR 7(b)(4) (“Unless otherwise ordered by
23   the court, all motions will be decided by the court without oral argument”); Partridge v. Reich, 141 F.3d 920, 926
     (9th Cir. 1998) (“a district court can decide the issue without oral argument if the parties can submit their papers to
24   the court”).
     2
      As the Motion includes inconsistent numbering, the Court will refer to the page number derived from the file
25   uploaded to the Court’s Case Management/Electronic Case Files system.
                                                                2
               Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 3 of 6




     Id. ¶¶ 48–50. Both were arrested two days later in connection with Ceesay’s murder. Id. ¶ 52.
 1
            Plaintiffs are Ceesay’s parents and sister, who bring suit both in their individual capacities
 2

 3   and as representative of Ceesay’s estate. Id. ¶ 9, 11–13. They claim that despite being well-aware

 4   of the potential dangers their drivers face, Defendants fail to utilize common safety measures, such
 5   as driver-passenger barriers and video-surveillance, and fail to properly screen potential riders,
 6
     measures which would have protected Ceesay from assault. Id. ¶¶ 3–4. Plaintiffs further claim
 7
     that Defendants prevent drivers from using their own best safety judgment by penalizing those
 8
     who decline or cancel rides. Id. ¶¶ 16–34, 53–54.
 9

10          Based on these allegations, Plaintiffs filed suit on February 17, 2021, see Compl., Dkt. No.

11   1, and filed their Amended Complaint on March 25, 2021, Am. Compl., Dkt. No. 15. In the

12   Amended Complaint, they advance causes of action for Negligence, Wrongful Death (RCW
13   4.20.010), and under the Death of a Child statute (RCW 4.24.010). Am. Compl. ¶¶ 11–13, 92–95.
14
     They also seek punitive damages. Id. ¶¶ 96–100.
15
            In response, Defendants filed their pending Motions, which seek to dismiss Plaintiffs’
16
     claim for punitive damages and a more definite statement against each corporate Defendant. See
17

18   generally Mot., Dkt. No. 19.

19               III.   MOTION TO DISMISS CLAIM FOR PUNITIVE DAMAGES

20      A. Legal Standard
21          Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a claim is appropriate for
22
     “failure to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). Plaintiffs
23
     need not include “detailed factual allegations” in their complaints, but must include “sufficient
24
     factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
25
                                                       3
               Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 4 of 6




     v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
 1
     In reviewing motions made under Rule 12(b)(6), the Court “is obliged to ‘accept all factual
 2

 3   allegations in the complaint as true and construe them in the light most favorable to the plaintiff.”

 4   Wilson v. Craver, 994 F.3d 1085, 1089 (9th Cir. 2021) (quoting Skilstaf, Inc. v. CVS Caremark
 5   Corp., 669 F.3d 1005, 1014 (9th Cir. 2012)).
 6
        B. Discussion
 7
            Defendants argue that Plaintiffs’ punitive damages claim should be dismissed as
 8
     Washington does not recognize punitive damages absent express statutory authorization. Mot. at
 9
     5–10; see also Barr v. Interbay Citizens Bank of Tampa, Fla., 635 P.2d 441, 443 (Wash. 1981),
10

11   amended, 649 P.2d 827 (Wash. 1982). Plaintiffs argue that Defendants’ Motion should be denied

12   because California law should apply to their punitive damages claim, and California law

13   recognizes such damages. Pls.’ Opp’n to Defs.’ Mot. to Dismiss First Am. Compl. and Mot. for
14
     More Definite Statement, Dkt. No. 22 at 3–9 (“Resp.”); see CAL. CIVIL CODE § 3294.
15
            The Court need not, however, conduct a choice of law analysis at this stage. Even were
16
     California law to apply to Plaintiffs’ punitive damages claims, California law requires Plaintiffs to
17
     allege fraud, oppression, or malice to be entitled to such relief. See Cal. Civil Code § 3294 (“In
18

19   an action for the breach of an obligation not arising from contract, where it is proven by clear and

20   convincing evidence that the defendant has been guilty of oppression, fraud, or malice, the
21   plaintiff, in addition to the actual damages, may recover damages for the sake of example and by
22
     way of punishing the defendant.”); see also Shin v. ICON Found., No. 20-cv-07363, 2021 WL
23
     1893117, at *14 (N.D. Cal. May 11, 2021). Further, when pleading a claim for California punitive
24
     damages in a federal district court sitting according to diversity jurisdiction, as this one does here,
25
                                                       4
               Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 5 of 6




     Plaintiffs must meet the heightened pleading standard of Federal Rule of Civil Procedure 9. Rees
 1
     v. PNC Bank, N.A., 308 F.R.D. 266, 273 (N.D. Cal. 2015).
 2

 3          Plaintiffs, however, have made no claims for fraud, oppression, or malice in their Amended

 4   Complaint. See generally Am. Compl. Instead, they seek punitive damages based on their claims
 5   of negligence, which are insufficient under California law.        As such, the Court will grant
 6
     Defendants’ Motion to Dismiss.
 7
      IV.     MOTION FOR MORE DEFINITE STATEMENT AS TO EACH DEFENDANT
 8
        A. Legal Standard
 9
            Under Federal Rule of Civil Procedure 12(e), a defendant may move for a more definite
10

11   statement where a complaint is “so vague or ambiguous that the [defendant] cannot reasonably

12   prepare a response.” FED. R. CIV. P. 12(e). Such relief, however, is generally disfavored. Ledcor

13   Indus. (USA) Inc. v. Virginia Sur. Co., Inc., No. 09-cv-1807 2011 WL 13232195, at *1 (W.D.
14   Wash. Jan. 4, 2011). Complaints are ordinarily sufficient where they comply with Rule 8’s
15
     requirement to provide “a short and plain statement of the claim showing that the pleader is entitled
16
     to relief.” FED. R. CIV. P. 8(a)(2); see also Ledcor Indus., 2011 WL 13232195, at *1. As such,
17
     “Rule 12(e) motions attack the intelligibility of the complaint, not the lack of detail, and are
18

19   properly denied where the complaint notifies the defendant of the substance of the claims

20   asserted.” United States v. Sequel Contractors, Inc., 402 F. Supp. 2d 1142, 1147 (C.D. Cal. 2005).

21      B. Discussion
22          Defendants argue that the Court should dismiss the current Complaint, and compel
23
     Plaintiffs to file a new complaint, as Plaintiffs have failed to provide sufficiently detailed
24
     allegations specific to each corporate Defendant necessary for the Defendants “to understand how
25
                                                      5
               Case 2:21-cv-00202-BJR Document 40 Filed 06/14/21 Page 6 of 6




     the claim for liability relates to each of them.” Mot. at 2; see also id. at 9. As they point out, the
 1
     Amended Complaint notes the parent-subsidiary relationship between Uber and Raiser but refers
 2

 3   to them collectively. See Am. Compl. ¶ 15. Plaintiffs respond that a more definite statement is

 4   unnecessary as the Amended Complaint provides sufficient detail at this early stage of the case.
 5   Resp. at 10–13. The Court agrees with Plaintiffs.
 6
            The corporate Defendants are closely related entities, which operate within in a larger
 7
     corporate structure.   The Amended Complaint spells out as much.              Which corporation is
 8
     responsible for which action, however, is information in the Defendants’ control. Plaintiffs’
 9

10   Amended Complaint provides sufficient detail for Defendants to determine the substance of the

11   claims against them.

12          The Court will deny the Motion for More Definite Statement.
13                                         V.      CONCLUSION
14
            Based on the foregoing, the Court hereby GRANTS Defendants’ Motion to Dismiss and
15
     DENIES Defendants’ Motion for More Definite Statement. Dismissal of Plaintiffs’ claims for
16
     punitive damages is without prejudice.
17
            DATED this 14th day of June, 2021.
18

19                                                         _______________________________
                                                           BARBARA J. ROTHSTEIN
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25
                                                       6
